DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Previous Rejections
Applicant’s arguments, filed 29 October 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 3 and 5 are cancelled.
Claims 1-2, 4, and 6-21 are pending.
Claim 7-8 and 17 are withdrawn.


CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION:  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4, 6, 9-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 26th line, recites as pyran compounds theaspirane and vitispirane (structures shown below). These compounds possess a five-membered furan ring, not a six-membered pyran ring. As such, they cannot belong to the group “pyran compound” as recited in claim 1.

    PNG
    media_image1.png
    181
    393
    media_image1.png
    Greyscale
	
Obviousness Rejections 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 4, 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (JP 2003190264 (A), of record; citations below are from the machine translation provided by EPO and Google).
Kawasaki teaches an aromatic deodorizing composition for environmental applications, which is functionally comprised of three component groups: (A) a top note component (having high volatility); (B) middle note component (having medium volatility); and (C) a base note component (having low volatility). Kawasaki teaches these components are mixed at a specified ratio (Abstract). 
For claim 1, Kawasaki teaches that component (A) can comprise the furan compounds furaneol, furfural, furfural acetone, or furfuryl alcohol (pg 11, [0034]) and  that component (C) can comprise maltol or ethyl maltol (pg 36, claim 7).
For the amounts recited in claims 1 and 2, Kawasaki teaches that the oxygen-containing cyclic compound (components (A) and (C)) can comprise from 0% to 100% of the odor-modulating agent (see citations above), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding the limitation for the top note furanyl compound comprising a mass of 3% or less, Kawasaki teaches the range of 0% to 100% of the top note compound (pg 34, claim 2), overlapping the claimed range. 
Kawasaki teaches that the composition may contain the elected furan compounds furaneol, furfural, furfural acetone, or furfuryl alcohol (pg 11, [0034]). 
For claim 4, Kawasaki teaches that component (A) can comprise the claimed furan compounds in 5% to 100% of the composition (see citations above), overlapping the claimed range. Kawasaki teaches that the composition may contain the elected pyran compounds maltol and ethyl maltol (pg 11, [0034]). 

For claim 16, Kawasaki teaches the invention is effect for masking odors generated by defecation and pet odor. Such a composition would be expected by one of ordinary skill to be effective for modulating the odor of livestock raising, the odor of which would be in large part due to the defecation of livestock animals. Furthermore, claim 16 is considered a recitation of intended use (“for use in livestock raising or fishing processing.”); it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161. See also MPEP 2111.02. 
For the limitations of claim 18, Kawasaki teaches cyclotene (spelled “cyclotene” by Kawasaki) may be present as a base note in the composition (pg 16, [0037]), and/or dihydrojasmone (spelled “dihydrojasmone” by Kawasaki) may be present as a middle note (pg 9, [0029]).
                 
    PNG
    media_image2.png
    157
    228
    media_image2.png
    Greyscale
                    
    PNG
    media_image3.png
    289
    467
    media_image3.png
    Greyscale

                          cyclotene                             dihydrojasmone

To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. an odor-modulation agent comprising at least one oxygen-containing cyclic compound selected from furan compounds and pyran compounds within the claimed ranges, but it is not anticipatory because “picking and choosing” within the reference disclosure is required to arrive at the instantly claimed subject matter. Also, the reference teaches amounts which overlap the claimed ranges. Nevertheless, it would have been obvious to have combined the claimed furan and pyran compounds in an odor-modulating composition since Kawasaki teaches that a composition comprising these elements in the claimed amounts is effective in reducing odor. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists.

2) Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (cited above), in view of Joulain (US 4,840,792, of record).
The teachings of Kawasaki are discussed above.
While Kawasaki teaches vanillin based compounds such as vanillin and ethyl vanillin in the deodorizing composition (pg 36, claim 7; pg 7, [0022]); pg 18, [0041]), it is somewhat unclear whether Kawasaki teaches multiple species of component (C) in the composition.
Joulain teaches the element of Kawasaki which may be unclear or missing.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include vanillin in the claimed amount in the composition of Kawasaki. A person of ordinary skill would have been motivated to choose vanillin to include in the odor-modulating composition of Kawasaki since Joulain and Kawasaki both teach vanillin as useful in a composition as a means of reducing odor. As for the amounts of vanillin required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of vanillin in order to obtain a workable product that reduces odor and Joulain teaches an amount of 6%, while Kawasaki teaches vanillin as component (C) in apparent amount of 10-50%. It is noted that no criticality has been demonstrated in the specification with regard to the amounts of vanillin recited in the claims.

3) Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (cited above), in view of Souter (US 2004/0164029 A1, of record) and Pinney (US 2007/0065394 A1, of record).
The teachings of Kawasaki are discussed above.
While Kawasaki teaches vanillin based compounds such as vanillin and ethyl vanillin in the deodorizing composition (see citations above), it is somewhat 
Souter and Pinney teach the unclear element of Kawasaki (the amount of vanillin), as well as the presence and amount of the elected pyridine and pyrazine compounds.
For claims 9-11, Souter teaches compositions comprising vanillin and ethyl vanillin (pg 5, [0076], [0077]) in amounts of from about 0.5% to about 20% as masking agents (pg 6, [0088]) for treating contaminated water. This amount overlaps the range recited in claim 11. 
For claims 12-13, Souter teaches compositions comprising 2-acetylpyridine (pg 5, [0076]) in amounts of from about 0.5% to about 20% as masking agents (pg 6, [0088]) for treating contaminated water. 
For claims 14-15, Souter teaches compositions comprising 2-methoxy-3-methylpyrazine or 2-ethyl-3,6-dimethylpyrazine (pg 5, [0076]) in amounts of from about 0.5% to about 20% as masking agents (pg 6, [0088]) for treating contaminated water. It is noted that these amounts overlap the claimed ranges. 
Pinney teaches sources of malodor in contaminated in water include but are not limited to agriculture, amines, body odor, cigarette smoke, compost, dairy industry, garbage, livestock, manure, sewage, sludge, smoke, swine, tobacco, waste water, decomposing proteins, and feces (pg 4, [0056]). Pinney teaches that compounds effective for modulating these odors include furfural, furfuryl alcohol, furfuryl mercaptan, furaneol (pg 15, [0099]), maltol (pg 16, [0099]), ethyl vanillin (pg 15, [0099]), vanillin (pg 16, [0099]), 2-acetylpyridine (pg 16, [0099]), 2-
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include vanillin or ethyl vanillin; a pyridine compound such as 2-acetylpyridine; and a pyrazine compound such as 2-ethyl-3-methylpyrazine, each in the claimed amounts, in the composition of Kawasaki. A person of ordinary skill would have been motivated to choose vanillin to include in the odor-modulating composition of Kawasaki since Souter teaches addition of these compounds in the claimed amounts are useful for treating waste water and Pinney teaches these compounds as useful for treating waste water as well as water contaminated by or from agriculture, amines, smoke, compost, dairy industry, garbage, livestock, manure, sewage, sludge, swine, decomposing proteins, and feces. It is further noted that no criticality has been demonstrated in the specification with regard to the amounts of vanillin recited in the claims.

4) Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (cited above), in view of Hatakeyama (JP 2003321697 A; citations below from the English translation provided by EPO and Google).
The teachings of Kawasaki are discussed above.
While Kawasaki teaches cyclopentanone compounds such as dihydrojasmone in the deodorizing composition Kawasaki does not teach the amount of this component in the composition.

For claim 21, Kawasaki teaches a ratio of furan and pyran compounds within the recited range, as discussed above.
 The person of ordinary skill would have had a reasonable expectation of success in selecting dihydrojasmone as taught by Hatakeyama as the cyclopentane agent, present in the claimed amount, in Kawasaki’s deodorant composition because Kawasaki teaches dihydrojasmone as a deodorant ingredient, and Hatakeyama teaches an effective amount of dihydrojasmone for reducing odor and imparting a more desirable odor to the composition that overlaps with the claimed range, and, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	
Examiner’s Reply to Attorney Arguments dated 10/29/2021
1. Rejection of claims 1-2, 4, 6, 16, and 18 under 35 U.S.C. § 103 over Kawasaki
The applicant reiterates the argument from the Response dated 5/7/2021 that Kawasaki does not teach or suggest an “odor-modulating agent,” and that “An advantage of the features of the present invention are that the odor-modulate to different odors.” 
The Examiner acknowledges the arguments presented, maintains that the teaching of Kawasaki of a “deodorizing composition” or an odor masking effect (Abstract) meets the intended use preamble statement recited in instant claim 1, and that the odor-masking composition taught by Kawasaki overlaps the claimed invention, it must have the same properties since "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01(II).
The applicant also reiterates the argument from the Response dated 5/7/2021 that it would not have been obvious for the person skilled in the art to select from Kawasaki’s broad teachings the specific combination of furan and pyran compounds recited in the present claim 1, in the specifically recited amount. As such, the person skilled in the art would not have had any reasonable expectation of successfully formulating the presently claimed composition, effective in modulating odors, by following the teachings of Kawasaki.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above in the body of the rejection, Kawasaki teaches both of the presently claimed furan and pyran compounds in amounts overlapping the claimed range as effective for reducing the intensity of unpleasant odors, as discussed above. Regarding the argument that Kawasaki does not teach the claimed amounts of the furan compound, the Examiner 
As such, Kawasaki teaches the claimed invention with sufficient specificity that one of ordinary skill would have a reasonable expectation of success. See MPEP 2143.02(I). Furthermore, applicant has not presented evidence that Kawasaki lacks a reasonable expectation of success. See MPEP 2143.02(II).
The applicant repeats the argument that Kawasaki lacks embodiments that contains a furan compound and a pyran compound specifically, and that Kawasaki does not disclose any examples containing a furan compound and a pyran compound, and certainly not a composition containing a furan compound and a pyran compound as essential components.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth above, Kawasaki teaches the claimed chemical compounds in the claimed range, although not as an example. However, as set forth in MPEP 2123(II), the absence of disclosed examples and preferred embodiments in the prior art does not constitute a teaching away from a broader disclosure or nonpreferred embodiments. This section of the MPEP further states that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." As such, the broad disclosure of Kawasaki constitutes a teaching of the claimed invention.


While the Examiner acknowledges the argument, it is noted that claim 1 recites the transitional phrase “comprising.” The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements. See MPEP 2111.03(I). As such, additional elements including the “base note compound” taught by Kawasaki may be included in the odor-modulating agent.
The applicant argues that Kawasaki teaches mixing two of the three elements produces an odor-modulating activity of short effect (at pg 11 of the Remarks. The Examiner acknowledges the argument but disagrees that the argument overcomes the teachings of the prior art of Kawasaki. Kawasaki teaches the top note is a high volatility compound that is noticeable for about 2 hours; the middle note fragrance has a moderate degree of volatility that lasts about 2 to 6 hours; and the base note fragrance has a low volatility and a high retention property, and the odor on the odor paper remains for about 6 hours or more (pgs 4-5). The instant claims are not directed in any way to the duration of the effect of the odor-modulating composition. It is further noted that the instant specification does not appear to disclose the duration of time that the composition remains active.


3. Rejection of claims 9-11 under 35 U.S.C. § 103 over Kawasaki and Joulain, and
4. Rejection of claims 9-15 under 35 U.S.C. § 103 over Kawasaki, Souter, and Pinney
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 9-11 over Kawasaki and Joulain, or the rejection of claims 9-15 over Kawasaki, Souter, and Pinney, these rejections are considered proper and are maintained. 

5) Rejection of claims 19-21 under 35 U.S.C. 103 over Kawasaki and Hatakeyama 
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 19-21 over Kawasaki and Hatakeyama, these rejections are considered proper and are maintained. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612